Slip-Op: 03-149

                   UNITED STATES COURT OF INTERNATIONAL TRADE


____________________________________
                                         :
Paper, Allied Industrial,                :
Chemical and Energy International Union, :
Local 5-689,                             :
                                         :
                            Plaintiff,   :                     Court No. 03-00356
                                         :
                    v.                   :
                                         :
United States,                           :
                                         :
                            Defendant.   :
____________________________________:


                                              ORDER



        Upon consideration of defendant’s consent motion for voluntary remand, it is hereby

        ORDERED that the defendant’s consent motion is granted; and it is further

        ORDERED that this action is remanded to the United States Department of Labor to

conduct a further investigation and to make a redetermination as to whether petitioners are

eligible for certification for worker adjustment assistance benefits; and it is further

        ORDERED that remand results shall be filed no later than 90 days after the date of this

order; and it is further

        ORDERED that plaintiffs shall file comments with the Court indicating whether they are

satisfied or dissatisfied with the remand results no later than 30 days after the remand results are

filed with the Court; and it is further
       ORDERED that the deadline for the filing of the motion for judgment on the agency

record shall be extended to 60 days after the plaintiffs indicate whether they are satisfied or

dissatisfied with the remand results.




                                                              _____________________________
                                                              Timothy C. Stanceu
Dated: November        , 2003                                 Judge
New York, N.Y.